NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHIKEB SADDOZAI,                                No.    20-16862

                Plaintiff-Appellant,            D.C. No. 5:18-cv-04047-BLF

 v.
                                                MEMORANDUM*
CARLOS BOLANOS, Sheriff, County of
San Mateo; SCOTT KIRKPATRICK,
Captain; MAGUIRE CORRECTIONAL
FACILITY; CORRECTIONAL HEALTH
SERVICES; LOMU, Deputy Sheriff;
COPELAND, Deputy Sheriff; SHERIFF OF
SAN MATEO COUNTY; CITY OF
REDWOOD CITY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      California state prisoner Shikeb Saddozai appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because, under any

potentially applicable standard, Saddozai failed to raise a genuine dispute of

material fact as to whether defendants were deliberately indifferent in responding

to his complaints of abdominal pain. See id. at 1057-60 (explaining that a prison

official is deliberately indifferent only if he or she knows of and disregards an

excessive risk to inmate health; medical malpractice, negligence, or a difference of

opinion concerning the course of treatment does not amount to deliberate

indifference); see also Gordon v. County of Orange, 888 F.3d 1118, 1124-25 (9th

Cir. 2018) (setting forth objective deliberate indifference standard for Fourteenth

Amendment inadequate medical care claims brought by pretrial detainees).

      The district court did not abuse its discretion in denying Saddozai’s request

to extend the time for additional discovery before ruling on the motion for

summary judgment. See Tatum v. City & County of San Francisco, 441 F.3d 1090,

1100 (9th Cir. 2006) (explaining that a district court’s order denying additional

discovery is reviewed for an abuse of discretion, and a party seeking a continuance

under Rule 56 “must identify by affidavit the specific facts that further discovery


                                          2                                      20-16862
would reveal, and explain why those facts would preclude summary judgment”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       20-16862